IN THE COURT OF APPEALS OF IOWA

                                      No. 15-1272
                                 Filed August 31, 2016


JAMES WALTON,
    Plaintiff-Appellant,

vs.

SEAN PRUNCHAK,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Muscatine County, Thomas G.

Reidel, Judge.



      James Walton appeals the district court’s denial of his motion in limine and

trial objections regarding the admission of testimony from an expert witness.

AFFIRMED.



      John O. Moeller, Davenport, for appellant.

      Eric M. Knoernschild and Amber J. Hardin of Stanley, Lande & Hunter,

P.C., Muscatine, for appellee.



      Considered by Vaitheswaran, P.J., and Doyle and Mullins, JJ.
                                         2


MULLINS, Judge.

       James Walton sued Sean Prunchak for damages arising out of a motor

vehicle crash in which the pickup truck Prunchak was driving collided with the

rear of a tractor-trailer operated by Walton. Walton alleged Prunchak’s negligent

operation of his motor vehicle caused personal injuries. Over Walton’s objection,

Ron Fijalkowski, Ph.D., a biomechanical engineer, testified as an expert for

Prunchak concerning the causation mechanisms in the accident. Walton has

appealed, arguing the district court abused its discretion by allowing the

testimony of Fijalkowski. After a jury award in favor of Walton, judgment was

entered. Prunchak paid the amount of the judgment and argues on appeal that

Walton waived his right to appeal when he accepted payment of the judgment

and executed a release.       We conclude the district court did not abuse its

discretion in admitting the testimony of Fijalkowski and affirm.

       The basic facts concerning the accident are not contested. James Walton

was driving a tractor-trailer rig.   After he made a left turn onto a four-lane

highway, he switched lanes to the other lane.              Prunchak was driving

approximately sixty-five miles per hour and did not have time to avoid colliding

with the rear of the trailer attached to the tractor Walton was driving. Walton was

driving approximately thirty-five to forty miles per hour when the collision

occurred. Prunchak’s vehicle hit Walton’s vehicle square on.

       Soon after the accident, Walton sought medical treatment for wrist and

neck pain. He first complained of shoulder pain several months later, resulting in

a diagnosis of a rotator cuff tear. Walton alleged all injuries we caused by the

collision. Prunchak challenged the claim the rotator cuff tear was caused by the
                                           3


collision. At trial, Prunchak offered the testimony of Ron Fijalkowski to opine that

the collision did not cause the rotator cuff tear.

       We review a challenge to the admissibility of testimony of an expert

witness for an abuse of discretion. See Quad City Bank & Trust v. Jim Kircher &

Assocs., P.C., 804 N.W.2d 83, 92 (Iowa 2011). “We will not reverse the district

court’s admission of expert testimony ‘absent a manifest abuse of that discretion

to the prejudice of the complaining party.’” Johnson v. Knoxville Cmty. Sch. Dist.,

570 N.W.2d 633, 636-37 (Iowa 1997) (citation omitted). “We are committed to a

liberal rule on the admission of opinion testimony, and only in clear cases of

abuse would the admission of such evidence be found to be prejudicial.” Leaf v.

Goodyear Tire & Rubber Co., 590 N.W.2d 525, 531 (Iowa 1999) (citation

omitted). Walton preserved error on this issue by filing a pretrial motion in limine

and by objecting during trial.

       One requirement for expert testimony to be admissible in Iowa is the

evidence must be relevant. Iowa R. Evid. 5.402; Mercer v. Pittway Corp., 616
N.W.2d 602, 628 (Iowa 2000). Another requirement is the expert testimony must

be in the form of “scientific, technical, or other specialized knowledge [that] will

assist the trier of fact to understand the evidence or to determine a fact in issue.”

Iowa R. Evid. 5.702; Mercer, 616 N.W.2d at 628. And, “the witness must be

qualified as an expert by knowledge, skill, experience, training, or education.”

Mercer, 616 N.W.2d at 628. Those first two requirements have been described

as a “preliminary determination [that] not only requires the court to consider the

existence of a reliable body of ‘scientific, technical, or other specialized

knowledge,’ but [] also requires the court to ensure the evidence is relevant in
                                           4

assisting the trier of fact.” Ranes v. Adams Labs., Inc., 778 N.W.2d 677, 685

(Iowa 2010) (citation omitted). “In all circumstances involving expert testimony,

the proponent of the evidence has the burden of demonstrating to the court as a

preliminary question of law the witness’s qualifications and the reliability of the

witness’s opinion.” Id. at 686.

       At trial and on appeal, Walton challenges the basis for Fijalkowski’s

opinion and its reliability, and thus the admissibility of Fijalkowski’s testimony and

ultimate opinion. Fijalkowski has both a bachelor’s of science and a doctorate

degree in biomedical engineering. He claims several specialties, including injury

causation biomechanics, human injury mechanisms, and vehicular accident

reconstruction. His research and experience include a variety of biomechanical

investigations or evaluations of motor vehicle crash forces, occupant response,

injury mechanisms, and injury causation.         He has authored numerous peer-

reviewed journal articles and has often been qualified as an expert witness to

testify in legal proceedings in several jurisdictions.

       Walton argues in the alternative that the district court abused its discretion

when it allowed Fijalkowski to testify at all, or that it abused its discretion when it

allowed Fijalkowski to give his opinion the collision did not cause the rotator cuff

injury. On our review of the record, we determine there is a reliable body of

scientific, technical, or specialized knowledge concerning biomechanics (also

called biomedical engineering), and particularly concerning the interface between

mechanics and biology in the evaluation of motor vehicle collisions and questions

of injury mechanisms and causation. We also determine Fijalkowski’s testimony

was relevant as it was likely to assist the jury in understanding the probable
                                           5


occupant response of Walton under the facts presented.1 Fijalkowski’s ultimate

opinion, applying methodologies based on his education, experience, peer-

reviewed publications, and generally accepted scientific investigations, was

sufficiently reliable to be admissible.

       Walton’s pretrial motion in limine, his objection to admissibility renewed

during trial, and his arguments on appeal, rise to the level of challenges to the

weight to be afforded the opinion of Fijalkowski.         We do not find that such

challenges to the weight of the testimony are sufficient to carry Walton’s burden

to show the district court abused its discretion admitting the testimony and

ultimate opinion of Fijalkowski.

       We need not, and therefore do not, reach the waiver issue posed by

Prunchak.

       AFFIRMED.




1
 Walton argues we should apply a bifurcated analysis of both general causation and
specific causation as approved by our supreme court for application in toxic-tort cases.
See Ranes, 778 N.W.2d at 688. We decline to extend the application of a bifurcated
analysis to the case before us.